           Case 4:20-cv-01349-KGB Document 1 Filed 11/16/20 Page 1 of 6

                                                                                         FILED
                                                                                     U.S. DISTRICT COURT
                                                                                 .EASTERN DISTRICT AR    SAS

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS


Danny Urquhart, Sr.,                          *
                                              *
        Plaintiff,                            *
                                              *
V.                                            *
                                              *
Twin Rivers Pine Bluff, LLC,                  *
                                              *
        Defendant.                            *

                                          COMPLAINT


        COMES NOW Plaintiff Danny Urquhart, Sr. (hereinafter referred to as "Mr. Urquhart"

or "Plaintiff'), and for his Complaint against Defendant Twin Rivers Pine Bluff LLC, states as

follows:

                               NATURE OF THE COMPLAINT

     1. Mr. Urquhart brings this case for discrimination based on his race.

     2. Through its discriminatory conduct, Defendant violated Title VII of the Civil Rights Act

        of 1964, 42 U.S.C. § 2000(e).

     3. The Equal Employment Opportunity Commission issued a "Right to Sue Letter" on

        August 18, 2020.

     4. As required under 29 C.F.R. § 1601.28,Mr. Urquhartbrings this Complaint within 90 days

        of receipt of his "Right to Sue Letter,"seeking redress for the actions of the Defendant.

                                              PARTIES

     5. Plaintiff Danny Urquhart, Sr. is an adult resident of Pine Bluff, Jefferson County,

        Arkansas.
        Case 4:20-cv-01349-KGB Document 1 Filed 11/16/20 Page 2 of 6



6. Upon information and belief, Defendant Twin Rivers Pine Bluff, LLC is a Delaware-

   based company licensed to do business in Arkansas, and may be reached for service

   through its registered agent, Corporation Service Company, 300 Spring Street, Little

   Rock, AR 72201.

7. At    all   times   relevant    to   this   Complaint,   Plaintiff and Defendant had   an

   employee/employer relationship as contemplated in Title VII.


                                  JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331

   and 26 C.F.R. § 1614.407(a) because Plaintiffs claims raise federal questions.

9. Personal jurisdiction and venue are proper in this Court because Defendant may be found

   here, conducts business here, and the facts and circumstances which gave rise to the

   causes of action contained in this Complaint occurred in Pine Bluff, Jefferson County,

   Arkansas, in this Judicial District.


                                  FACTUAL BACKGROUND

10. Mr. Urquhartis African-American.

11. Mr. Urquhartwas hired by the Defendant on March 9, 2018 as a crew member, cutting

   cores for rolls of paper.

12. Mr. Urquhartwas repeatedly berated by his cutting machine operator, Danny Kelly, with

   racial slurs and demeaning language.

13. Mr. Urquhart informed his foreman of Kelly's racial harassment but nothing was done

   about it.




                                                2
      Case 4:20-cv-01349-KGB Document 1 Filed 11/16/20 Page 3 of 6



14. Subsequently, Kelly wrongly accused Mr. Urquhart of doing his job improperly and he

   was written up as a result.

15. Kelly repeatedly adjusted the cutting machine incorrectly to make it appear that Mr.

   Urquhart was making improper cuts, resulting in additional reprimands.

16. After three such incidents, Mr. Urquhart was suspended for three days.

17. Mr. Urquhart's Caucasian peers were not disciplined in this fashion for improper cuts -

   only Mr. Urquhart.

18. Once Mr. Urquhart returned from his suspension,he accepted additional training and his

   trainer confirmed that Mr. Urquhart knew his job and was executing his cuts accurately.

19. Shortly thereafter, Kelly again sabotagedMr. Urquhart's cuts.

20. O~ September 9, 2019, Mr. Urquhart was terminated for repeated inaccurate cuts.

21. The Defendant did not discipline its Caucasian employees in this fashion - only Mr.

   Urquhart.


                          PROCEDURAL BACKGROUND

22. On December 23,2019, Mr. Urquhart filed a formal complaint with the Equal

   Employment Opportunity Commission (EEOC) setting forth his claimof discrimination

   based on race.

23. On August 18, 2020, the EEOC issued a "Right to Sue" Letter.

24. This complaint has been filed less than 90 days after the issuance of the "Right to Sue

   Letter".


                                       COUNTI
                 DISCRIMINATION BASED ON RACE
IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C §
                                     2000(e), et seq.

                                            3
      Case 4:20-cv-01349-KGB Document 1 Filed 11/16/20 Page 4 of 6




25. Mr. Urquhart incorporates by reference the allegations contained in paragraphs 1-24 of

   his Complaint as though they were fully set forth herein.

26. Title VII prohibits discrimination against an employee based upon his race.

27. Title VII further prohibitsthe racially offensive harassment that is either frequent or

   severe enough to cause a hostile work environment.

28. Mr. Urquhartwas repeatedly harassed by a co-worker with racial slurs and demeaning

   language.

29. When Mr. Urquhart informed his foreman of Kelly's racial harassment, his supervisor

   took no action, effectively condoning the conduct.

30. Mr. Urquhart was repeatedly reprimanded by his employer, and ultimately terminated,on

   the basis of conduct for which similarly-situated Caucasian workers received no

   disciplinary action.

31. Defendant's actions and inaction violated Title VII' s prohibition of discrimination against

   employees based upon race and harassment creating a hostile work environment.

32. Mr. Urquhart sustained substantial monetary and non-monetary damages as a result of

    Defendant's illegal conduct, and Mr. Urquhart demands such legal and equitable relief as

    will effectuate the purposes of Title VII, including but not limited to, the following:

       •    Back wages;

        •   Forward wages;

        •   Compensatory damages;

        •   Punitive damages;

        •   Costs and attorney's fees;

        •   Appropriate affirmative action;

                                              4
Case 4:20-cv-01349-KGB Document 1 Filed 11/16/20 Page 5 of 6



•   Equitable relief;

•   Any other relief that this Court deems just and equitable.




                                     5
             Case 4:20-cv-01349-KGB Document 1 Filed 11/16/20 Page 6 of 6



                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

        1.      An award of damagesto be paid by Defendant;

       2.       An award of Plaintiffs loss of earnings and fringe benefits and compensatory

                damages from future pecuniary losses, emotional pain, suffering, inconvenience,

                mental anguish, loss of enjoyment of life and other non-pecuniary losses under

                federal law;

        3.      Costs and expenses of this action incurred herein, including reasonable attorneys'

                fees and expert fees;

       4.       Pre-Judgment and Post-Judgment interest, as provided by law; and

        5.      Any and all such other and further legal and equitable relief as this Court deems

                necessary,just, and proper.



                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.


       NOV,
Dated: k:Jiiaf;!   lb , 2020                          Respectfully submitted,



                                                     b~}lµ.
                                                      601 W. 33rd /\.ve.
                                                      Pine Bluff, Arkansas 71603
                                                      (870) 592-1275
                                                      urquhart.danny@yahoo.com




                                                 6
